FILED
                                                                                  May 28, 2019
                                   2019 IL App (4th) 190051                       Carla Bender
                                                                              4th District Appellate
                                         NO. 4-19-0051                              Court, IL

                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                     FOURTH DISTRICT


 In re T.R., a Minor                                       )       Appeal from the
                                                           )       Circuit Court of
 (The People of the State of Illinois,                     )       McLean County
               Petitioner-Appellee,                        )       No. 17JD78
               v.                                          )
 T.R.,                                                     )       Honorable
               Respondent-Appellant).                      )       J. Brian Goldrick,
                                                           )       Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Knecht and Turner concurred in the judgment and opinion.

                                           OPINION

¶1             In April 2017, the State filed a petition for adjudication of wardship, alleging

respondent, T.R. (born April 3, 2001), committed criminal sexual assault (penis to vagina) (720

ILCS 5/11-1.20(a)(1) (West 2016)), criminal sexual abuse (in that he used force to touch the

vagina of I.P.-V. (born March 31, 2002)) (id. § 11-1.50(a)(1)), and criminal sexual abuse (in that

he committed an act of sexual penetration with I.P.-V. when she was between the ages of 13 and

17 years old and respondent was less than 5 years older than I.P.-V.) (id. § 11-1.50(b)). In July

2018, after a bench trial, the trial court adjudicated T.R. to be a delinquent minor. In December

2018, the court made T.R. a ward of the court, sentenced him to 36 months’ probation, and

imposed 30 days of detention to be stayed pending completion of probation.

¶2             Respondent appeals, arguing (1) the trial court erred by considering evidence not

presented at trial, (2) respondent’s counsel gave ineffective assistance by stipulating to the
introduction of deoxyribonucleic acid (DNA) evidence that supported the State’s case, (3) the

trial court should have conducted a hearing pursuant to People v. Krankel, 102 Ill. 2d 181, 464
N.E.2d 1045 (1984), (4) the trial court erred by admitting testimony regarding statements

respondent made during a polygraph examination for the purpose of impeachment, and

(5) respondent’s convictions for criminal sexual abuse should merge with his criminal sexual

assault conviction pursuant to the one-act, one-crime doctrine. We agree with respondent’s third

argument and remand for a Krankel hearing.

¶3                                     I. BACKGROUND

¶4                        A. The Petition for Adjudication of Wardship

¶5             In April 2017, the State filed a petition for adjudication of wardship, alleging

respondent was a delinquent minor and should be made a ward of the court. The State alleged

that in March 2017, T.R. committed three sex crimes against I.P.-V. Specifically, the State

contended T.R. (1) committed criminal sexual assault by placing his penis in I.P.-V.’s vagina by

the use of force, (2) committed criminal sexual abuse by knowingly and through the use of force

touching I.P.-V.’s vagina for the purpose of sexual gratification, and (3) committed criminal

sexual abuse by placing his penis in I.P.-V.’s vagina when she was between the ages of 13 and

17 years old and respondent was less than 5 years older than I.P.-V.

¶6                                     B. The Bench Trial

¶7             In June 2018, the trial court conducted a bench trial. The State presented

testimony from I.P.-V. and her cousin, X.P., that in March 2017, the two went to meet X.P.’s

boyfriend, Devan, and ended up going to respondent’s apartment. I.P.-V. testified that while X.P.

and Devan were in a separate room, respondent, with whom she had been “laughing” and

“playing around,” picked her up and took her to another bedroom, where he held her down and



                                              -2-
put his penis in her vagina for “maybe a minute.” I.P.-V. left shortly thereafter and went to the

hospital, where a rape kit was administered. The State then stipulated that the court could

consider a report that indicated “[t]he DNA profile obtained from the sperm fraction (SF) of [the

vaginal swab sample] is consistent with a mixture of two individuals including the victim and

one male contributor.” The report concluded that the “deduced male component DNA profile

matches the DNA profile obtained from [respondent’s] sample.”

¶8             Respondent testified that when X.P. and Devan left the room, he and I.P.-V.

continued to flirt. Respondent stated that, eventually, I.P.-V. put her hand down his pants and

touched his penis. Respondent said he placed his hand down her pants and touched her vagina

but did not touch “inside the hole.”

¶9             On cross-examination, the trial court permitted the State to use statements

respondent gave during a polygraph examination to impeach his testimony. Respondent objected

to the use of these statements as impeachment evidence, but the trial court overruled the

objection and permitted respondent to file a memorandum in support of his objection after the

conclusion of the hearing. Respondent denied making a particular statement to the polygraph

examiner, and the State called the polygraph examiner in rebuttal to complete its impeachment of

respondent regarding that statement.

¶ 10           In closing argument, respondent’s counsel’s contended that (1) the DNA testing

did not demonstrate that respondent’s sperm was present and (2) the match could have been from

skin cells left by respondent’s hand. The State argued that the “DNA profile is sperm fraction,”

which could only be determined from testing “because you cannot tell it is sperm without doing a

test.” The trial court took the matter under advisement and set the case over for a hearing on

respondent’s objection to the polygraph impeachment and for the court to issue a ruling.



                                              -3-
¶ 11                              C. The Trial Court’s Ruling

¶ 12          In July 2018, the trial court resumed the proceedings. Before addressing the

testimony and the evidence, the court stated that it received an envelope from respondent’s

mother but had not opened it. The following discussion then took place:

                      “THE COURT: Before the Court gives its ruling, Court would note first

              that on late Thursday afternoon, I received an envelope from [respondent’s

              mother] addressed to me that I did not open.

                      Mr. Feldman [(respondent’s counsel)], I’m going to provide that to you.

                      Ms. [respondent’s mother], I cannot receive correspondence from parents

              with respect to a case. I had received correspondence in times past from parents,

              for example, who are incarcerated and want to be brought to court. But I did not

              want to open that and review any of that information, so I’m giving that to Mr.

              Feldman who is [T.R.’s] attorney and let him review it and for you to discuss that

              with him.

                      Mr. Feldman, do you need some time to review it and talk with

              [respondent’s mother]?

                      MR. FELDMAN: I’m reading it right now, Your Honor. Your Honor, if

              we could have a sidebar a moment.

                      (The following conversation was held at the bench.)

                      MR. FELDMAN: This is sort of a mixed bag. Some of it I don’t think the

              Court would probably consider at this point. I think it is argument by the mother

              on the minor’s behalf. Some of it is an issue [in] that she has complaints about my

              performance. I think the Court ought to be aware of it. Obviously, I would have to



                                              -4-
let you know and provide copies to the State as well. I think the Court can review

it. Probably parts the Court may consider, may not consider. I think it should be at

least made to supplement the record. But I don’t think we need anything

additional as far as argument at this point in time. Because of the issue she’s

raised, I think the Court has to take a look at it.

        MS. LAWSON [(ASSISTANT STATE’S ATTORNEY)]: I haven’t seen

it yet, Your Honor. I think that what Mr. Feldman is representing is for appeal,

not what’s important to the Court to review before giving a ruling for today’s

purposes. So, I think that if the Court wanted to review it, it probably should not

be done until after a ruling has been made. And if ineffective assistance of

counsel is a reason for appeal, it’s not a reason not to give a ruling on a case.

        THE COURT: Any response, Mr. Feldman?

        MR. FELDMAN: I don’t have much of a response at this point, Your

Honor. Again, I think the Court needs to be made aware of that. She also inquired

if the Court received correspondence from another individual, Mr. Dunson, D-U-

N-S-O-N. I don’t believe the Court has or the Court would have made us aware of

that.

        THE COURT: I have not.

        MR. FELDMAN: All right. Then what I’m going to do is hang on to this.

Have a ruling pending, and I can supplement the record if necessary.

        THE COURT: All right.

                         (Sidebar concluded.)




                                  -5-
                      THE COURT: Before the Court begins, Court would note that it was also

               provided with a memorandum regarding the State’s use of the polygraph

               information as impeachment that was filed by Mr. Feldman.”

¶ 13           The trial court did not again refer to the envelope or its contents. Instead, the trial

court addressed respondent’s argument regarding the polygraph evidence. The trial court

concluded the testimony was admissible for the purpose of impeachment as a prior inconsistent

statement.

¶ 14           The trial court then recounted the testimony of the witnesses at trial in some

detail. The court believed that, based on the conflicting testimony of respondent and I.P.-V., the

question was “was it consensual or nonconsensual?” The court believed the answer was in the

DNA evidence stipulation. The court explained the meaning of the term “sperm fraction” and

that male DNA can only be profiled if sperm is present. However, neither the stipulation nor the

report contained this information. The court concluded that respondent committed an act of

sexual penetration because his DNA profile was found in the sperm fraction from the vaginal

swab. Accordingly, the trial court (1) found respondent guilty of all three offenses alleged in the

petition, (2) adjudicated respondent to be a delinquent minor, and (3) continued the matter for

sentencing.

¶ 15                                D. The Sentencing Hearing

¶ 16           In December 2018, the trial court conducted a sentencing hearing. Before

sentencing respondent, the court noted that it based its finding of guilt on “the scientific

evidence, which in my mind leaves no dispute as to what occurred based upon the rest of the

evidence that was presented.” The court found it was in respondent’s best interest and the best

interest of the public that he be made a ward of the court. The court imposed the statutory



                                                -6-
minimum sentence of 36-months’ probation and imposed 30 days of detention, which the court

stayed pending completion of probation.

¶ 17           This appeal followed.

¶ 18                                      II. ANALYSIS

¶ 19           Respondent appeals, arguing (1) the trial court erred by considering evidence not

presented at trial, (2) respondent’s counsel gave ineffective assistance by stipulating to the

introduction of DNA evidence that supported the State’s case, (3) the trial court should have

conducted a hearing pursuant to People v. Krankel, 102 Ill. 2d 181, 464 N.E.2d 1045 (1984),

(4) the trial court erred by admitting testimony regarding statements respondent made during a

polygraph examination for the purpose of impeachment, and (5) respondent’s convictions for

criminal sexual abuse should merge with his criminal sexual assault conviction pursuant to the

one-act, one-crime doctrine. We agree with respondent’s third argument and remand for a

Krankel hearing.

¶ 20                A. The Applicable Krankel Law and Standard of Review

¶ 21           “When a pro se defendant makes a posttrial claim of ineffective assistance of

counsel, the trial court’s responsibility to follow the common law procedure in Krankel is

triggered.” People v. Rhodes, 2019 IL App (4th) 160917, ¶ 12. The only question to be resolved

by a Krankel hearing is whether the trial court should appoint new counsel to represent the

defendant on his claims of ineffective assistance of counsel. People v. Roddis, 2018 IL App (4th)
170605, ¶ 47, 119 N.E.3d 52. The court need not appoint new counsel if the defendant’s claims

are without merit or pertain solely to matters of trial strategy. Id. ¶ 63. To determine whether new

counsel should be appointed, a trial court should ordinarily inquire into the factual basis of the

defendant’s claims by (1) asking the defendant about the claims, (2) asking defense counsel



                                               -7-
about the claims, and (3) relying upon its knowledge of counsel’s performance. Id. ¶¶ 58-59.

¶ 22           “[A] pro se defendant is not required to do any more than bring his or her claim to

the trial court’s attention ***.” (Internal quotation marks omitted.) People v. Ayres, 2017 IL
120071, ¶ 11, 88 N.E.3d 732. “Accordingly, a defendant may raise the claim orally or in writing,

either by filing a formal posttrial motion with the court or by informally providing a letter.”

Rhodes, 2019 IL App (4th) 160917, ¶ 13. Even if the defendant makes the bare allegation of

“ineffective assistance of counsel,” a trial court is required to conduct a Krankel inquiry. Id.

¶ 23           The purpose of a Krankel inquiry is to allow defendants to flesh out their claims

and limit the issues on appeal. Ayres, 2017 IL 120071, ¶ 13. A trial court’s failure to conduct an

adequate Krankel inquiry requires that the case be remanded. See id. ¶¶ 24-26. The appellate

court reviews de novo whether a trial court should have conducted a Krankel inquiry and

whether that inquiry was sufficient. People v. Jolly, 2014 IL 117142, ¶ 28, 25 N.E.3d 1127;

People v. Taylor, 237 Ill. 2d 68, 75, 927 N.E.2d 1172, 1176 (2010).

¶ 24                    B. A Krankel Hearing Was Required in This Case

¶ 25           Respondent argues that the trial court should have conducted a Krankel hearing

when his counsel brought his mother’s letter complaining of counsel’s performance to the court’s

attention at the July 2018 hearing. Respondent recognizes that the allegation was raised prior to

the trial court’s ruling but asserts that the evidence and argument had been completed and all that

remained was for the court to issue its decision on the record. Respondent claims that the trial

court was required to conduct the Krankel hearing after finding respondent guilty. Respondent

also acknowledges that his mother, not he, raised the ineffective assistance claim. Respondent

contends that, because (1) his mother was a necessary party and (2) parents have a special role

under the Juvenile Court Act of 1987 (705 ILCS 405/1-1 et seq. (West 2016)) in delinquency



                                                -8-
proceedings, his mother had standing to raise the ineffective assistance claim.

¶ 26           In response, the State argues that (1) Krankel does not apply to juvenile

delinquency proceedings, (2) Krankel applies only to posttrial motions, and (3) a Krankel inquiry

is required only when the claim is raised pro se by respondent. We disagree with the State and

agree with all of respondent’s contentions.

¶ 27                 1. Krankel Applies to Juvenile Delinquency Proceedings

¶ 28           The State first argues that Krankel does not apply to juvenile delinquency

proceedings. The State notes that (1) juvenile delinquency proceedings are civil in nature and

(2) courts have declined to apply Krankel in cases under the Sexually Violent Persons

Commitment Act (725 ILCS 207/1 et seq. (West 2016)). The State also suggests that

(1) applying Krankel is not required merely because juveniles have a right to counsel and (2) trial

courts can intervene in the event of a substantial injustice. We conclude that the common-law

requirements set forth in Krankel and subsequent cases apply to juvenile delinquency

proceedings.

¶ 29           As an initial matter, we note that we are aware of only one published case, In re

Eric B., 351 Ill. App. 3d 1000, 1007, 815 N.E.2d 917, 923 (2004), in which a court has applied

Krankel in the context of a juvenile delinquency proceeding. That case simply addressed the

merits of whether the trial court conducted an adequate Krankel inquiry and concluded that the

trial court did. In that case, the First District did not address the issue the State raises here—

namely, whether Krankel applies at all in juvenile proceedings. Id. We conclude that (1) the

purpose of Krankel applies equally to juvenile delinquency cases and (2) Krankel hearings

should be conducted because juveniles who have been adjudicated delinquent have a very

limited opportunity to raise ineffective assistance claims.



                                                -9-
¶ 30           “Minors in delinquency proceedings *** have a constitutional right to counsel.”

People v. Austin M., 2012 IL 111194, ¶ 74, 975 N.E.2d 22. In particular, minors are entitled to

“effective assistance of counsel.” (Emphasis in original.) Id. “[W]ith the exception of the right to

a jury trial, the fourteenth amendment to the United States Constitution extends to delinquent

minors all of the basic rights enjoyed by criminal defendants.” Id. ¶ 76. Because the legislature

has amended the Juvenile Court Act to make “delinquency proceedings more akin to criminal

prosecutions,” “the need for zealous advocacy to vindicate the constitutional rights of minors in

delinquency proceedings has become even greater.” Id.

¶ 31           Although juvenile delinquency proceedings are not the equivalent to criminal

proceedings (see In re Jonathon C.B., 2011 IL 107750, ¶ 96, 958 N.E.2d 227), it would be

anomalous if Krankel did not apply in delinquency proceedings.

¶ 32           The State correctly notes that juvenile delinquency proceedings are in fact civil in

nature even though juveniles are entitled to rights similar to that of criminal defendants. The

State argues that the appellate court has declined to extend Krankel to other quasi-criminal

proceedings, such as those under the Sexually Violent Persons Commitment Act (see In re

Commitment of Walker, 2014 IL App (2d) 130372, ¶ 56, 19 N.E.3d 205), and suggests we do the

same here. However, we conclude Walker is inapposite because of the unique circumstances of

delinquency proceedings.

¶ 33           In Walker, the Second District noted that (1) Krankel was not required by due

process and (2) most jurisdictions did not employ similar procedures. Id. The court concluded

that “[a]ny remedy for counsel’s alleged incompetence would lie in a collateral attack.” Id. But

juvenile delinquents cannot collaterally attack their judgments because the Post-Conviction

Hearing Act (725 ILCS 5/122-1 et seq. (West 2016)) applies only to convictions and persons



                                               - 10 -
imprisoned in the penitentiary. Id. § 122-1(a). Juveniles are neither convicted nor imprisoned

when they are adjudicated delinquent. People v. Taylor, 221 Ill. 2d 157, 168-69, 850 N.E.2d 134,

140 (2006); In re Vincent K., 2013 IL App (1st) 112915, ¶ 50, 2 N.E.3d 506.

¶ 34           Moreover, the Illinois Supreme Court has held that petitions pursuant to section 2-

1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2016))—the remedy suggested

by the court in Walker instead of Krankel—do not provide an adequate remedy to preserve

juveniles’ claims of ineffective assistance of counsel. See In re William M., 206 Ill. 2d 595, 604-

05, 795 N.E.2d 269, 274 (2003) (holding section 2-1401 petitions only apply to newly

discovered facts or changes in the law and therefore cannot be used to assert claims of general

trial errors or a claim that counsel was ineffective for failing to file a motion to withdraw guilty

plea). We note that, in this case, a section 2-1401 petition would have been inappropriate because

the record demonstrates that the claim of ineffective assistance was discussed by the trial court

and counsel in July 2018 and therefore could not be considered newly discovered.

¶ 35           This court has recognized that in some circumstances juveniles are unable to

adequately present claims of ineffective assistance of counsel on direct appeal because they have

not developed a factual record in the trial court and cannot do so in a collateral attack. See In re

Ch. W., 399 Ill. App. 3d 825, 830, 927 N.E.2d 872, 876 (2010). In those instances, we have

remanded the case to the trial court for an evidentiary hearing while retaining jurisdiction. Id.;

see also In re Alonzo O., 2015 IL App (4th) 150308, ¶ 30, 40 N.E.3d 1228.

¶ 36           The Illinois Supreme Court has repeatedly explained that “the goal of any Krankel

proceeding is to facilitate the trial court’s full consideration of a defendant’s pro se claim and

thereby potentially limit issues on appeal.” Ayres, 2017 IL 120071, ¶ 13. “[T]he primary purpose

of the preliminary inquiry is to give the defendant an opportunity to flesh out his claim of



                                               - 11 -
ineffective assistance so the court can determine whether appointment of new counsel is

necessary.” Id. ¶ 20. “By initially evaluating the defendant’s claims in a preliminary Krankel

inquiry, the circuit court will create the necessary record for any claims raised on appeal.” Jolly,

2014 IL 117142, ¶ 38. “Absent such a record, *** appellate review is precluded. Moreover, the

inquiry is not burdensome upon the circuit court, and the facts and circumstances surrounding

the claim will be much clearer in the minds of all involved when the inquiry is made just

subsequent to trial or plea, as opposed to years later on appeal.” Ayres, 2017 IL 120071, ¶ 21.

¶ 37           Here, we do not know the basis of the mother’s ineffective assistance claim

because the trial court did not want to hear it and would not look at the letter despite trial

counsel’s invitation to do so. Most important, respondent does not have a remedy to develop his

claims in collateral proceedings. Had the court conducted a brief inquiry when the court was

informed of the mother’s letter, the court could have determined (1) what respondent thought

about the allegations in his mother’s letter, (2) what the factual basis of the claim was,

(3) whether respondent’s counsel alleged ineffective assistance was actually a trial strategy, and

(4) whether respondent needed new counsel to assert any potentially meritorious claims. Krankel

inquiries like these would have gone a long way to developing a record on ineffective assistance

claims generally, potentially avoiding the need to remand for a Krankel hearing after an appeal

has been filed. See Alonzo O., 2015 IL App (4th) 150308, ¶¶ 23-30 (explaining remand was

necessary to develop a record of whether respondent’s counsel investigated a key witness and

why counsel chose not to impeach that witness with a prior conviction).

¶ 38           Finally, the State suggests that juveniles have a remedy because the trial court is

in a “parens patriae” relationship with juveniles and “when it perceives a substantial injustice,

[it] will intervene on the juvenile’s behalf, even where the juvenile is represented by counsel



                                               - 12 -
[citation].” In re Vincent K., 2013 IL App (1st) 112915, ¶ 61. However, as respondent points out,

the trial court in this case was presented with a claim that his counsel was ineffective but chose

not to even read the letter detailing concerns about respondent’s counsel despite counsel’s

requesting the court do so. Moreover, a trial court cannot intervene to ensure a juvenile receives

effective assistance if the factual basis giving rise to the claim occurs outside of the courtroom.

¶ 39                 2. The Ineffective Assistance Claim Was Raised Posttrial

¶ 40            Respondent argues that a Krankel inquiry was required after defense counsel told

the trial court that his mother’s letter alleged ineffective assistance. Although this claim could be

viewed as not being raised posttrial, respondent argues that the adjudication hearing had

concluded and all that remained was for the trial court to issue its ruling. Accordingly,

respondent contends that the court should have conducted a Krankel hearing after announcing its

findings and ultimate decision. We agree.

¶ 41            We acknowledge that the supreme court in Ayres wrote that “Krankel is limited to

posttrial motions” (Ayres, 2017 IL 120071, ¶ 22), but that holding does not mean that Krankel

does not apply in this case. That is because, as respondent notes, the trial had concluded weeks

before and all that remained was for the trial court to issue its ruling. When respondent’s counsel

called the mother’s letter to the court’s attention, the court knew it was about to rule against

respondent, and it did just minutes later.

¶ 42            Moreover, defense counsel told the trial court he believed it needed to consider

the allegations and added that counsel would hold on to the letter pending the court’s ruling. But

after the court ruled, neither counsel nor the court raised the issue of the letter again.

¶ 43                3. Respondent’s Mother Could Raise Ineffective Assistance

¶ 44            Respondent recognizes that Krankel is limited to pro se claims of ineffective



                                                 - 13 -
assistance and that he did not make any such claim in this case. Instead, his mother made it on

his behalf. Respondent contends that his mother’s claim in this case is more akin to a pro se

claim because parents are necessary parties with special interests in juvenile delinquency

proceedings. The State disagrees and notes that this court has held that Krankel applies only to

pro se claims.

¶ 45             “Krankel is not triggered when counsel raises his own ineffectiveness.” Rhodes,

2019 IL App (4th) 160917, ¶ 17 (citing People v. Bates, 2018 IL App (4th) 160255, ¶ 102, 112
N.E.3d 657, appeal allowed, No. 124143 (Ill. Jan. 31, 2019), and People v. McGath, 2017 IL

App (4th) 150608, ¶¶ 49-52, 83 N.E.3d 671). Nonetheless, if defense counsel conveys a

defendant’s pro se claim of ineffectiveness to the court, a Krankel inquiry may be required. See

id. We believe that the circumstances in this case are more similar to those in Rhodes because

counsel was not arguing his own ineffectiveness. Instead, he was merely bringing respondent’s

mother’s claim to the trial court’s attention. Accordingly, the question before us is whether a

parent may raise an ineffective assistance claim on behalf of her child, who is a respondent

minor in a juvenile delinquency proceeding. Given the unique circumstances present in such a

proceeding, we conclude that a parent may do so.

¶ 46             In cases under the Juvenile Court Act, custodial parents and legal guardians “have

the right to be present, to be heard, to present evidence material to the proceedings, to cross-

examine witnesses, to examine pertinent court files and records and also *** the right to be

represented by counsel.” 705 ILCS 405/1-5(1) (West 2016). In delinquency proceedings, parents

generally have the right to adequate notice (In re Gault, 387 U.S. 1, 33 (1967)) and are

considered parties to the proceedings. In re Marcus W., 389 Ill. App. 3d 1113, 1122, 907 N.E.2d
949, 955 (2009). In juvenile delinquency proceedings, “[t]he purpose of a parent’s presence is to



                                               - 14 -
ensure the juvenile his right to counsel and his right to have his parents present at any hearing.”

In re J.E., 285 Ill. App. 3d 965, 980-81, 675 N.E.2d 156, 167 (1996). Illinois courts have long

recognized the importance of a parent’s presence to provide aid and counsel to their child. See

Marcus W., 389 Ill. App. 3d at 1127 (noting “the importance our supreme court has placed on a

minor having at least one person, besides an attorney or court-appointed guardian, present during

juvenile proceedings whose loyalty and concern would be toward the minor.”); see also In re

M.W., 232 Ill. 2d 408, 439, 905 N.E.2d 757, 777 (2009) (noting lack of notice to noncustodial

father did not affect fundamental fairness of proceedings because minor’s counsel and mother

were present to advise minor on significant decisions); In re J.W., 87 Ill. 2d 56, 61, 429 N.E.2d
501, 504 (1981) (concluding lack of notice to noncustodial father was not an error because the

minor had “the assistance of his custodian, the person on whom he relies for other important

decisions in his life”). This court has stated that “the primary purpose of affording the parents an

opportunity to be present at significant juvenile delinquency proceedings is the aid the parent can

give to the minor.” In re S.L.S., 181 Ill. App. 3d 453, 456-57, 536 N.E.2d 1355, 1358 (1989).

¶ 47           Although this court has consistently held that trial counsel cannot assert his own

ineffectiveness (Rhodes, 2019 IL App (4th) 160917, ¶ 17), we believe that a parent’s raising

counsel’s alleged ineffectiveness in a juvenile delinquency proceeding in which that parent’s

child is a respondent is a far different matter. Given a parent’s unique role in juvenile

delinquency proceedings, we conclude that (1) a parent may raise ineffective assistance of

counsel claims to the trial court in the same manner as a pro se respondent and (2) when a parent

has done so, the trial court is required to conduct a Krankel hearing.

¶ 48           Because we conclude the trial court erred when it did not conduct a Krankel

inquiry, we remand this case so that it may do so. (We encourage the trial court to review this



                                               - 15 -
court’s recent decision in Roddis, 2018 IL App (4th) 170605, for a detailed discussion of how to

proceed on remand.)

¶ 49                                         C. Remand

¶ 50           “Because we conclude a Krankel inquiry is necessary, we need not consider

[respondent’s] other arguments.” Rhodes, 2019 IL App (4th) 160917, ¶ 21; see also People v.

Bell, 2018 IL App (4th) 151016, ¶ 37, 100 N.E.3d 177 (“Depending on the result of the ***

Krankel inquiry, defendant’s other claims may become moot.”). We express no view on the

merits of respondent’s ineffective assistance claim or on any of the other arguments he has made

on appeal.

¶ 51           To avoid confusion in the event of a subsequent appeal, we retain jurisdiction

over this matter pursuant to Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994). Alonzo O.,

2015 IL App (4th) 150308, ¶ 31. In the event that the trial court appoints new counsel after the

Krankel inquiry and ultimately determines that a new trial is warranted, the court should proceed

accordingly. Only if (1) the trial court determines that appointment of new counsel is not

warranted or (2) after a subsequent hearing on the ineffective assistance claim, the trial court

rejects that claim, then respondent may again appeal, at which point we will address respondent’s

remaining arguments from this appeal and any argument on appeal respondent may raise about

the trial court’s determination that his trial counsel was not ineffective.

¶ 52                                     III. CONCLUSION

¶ 53           For the reasons stated, we remand for the trial court to conduct an inquiry into

respondent’s claim of ineffective assistance of counsel.

¶ 54           Remanded with directions.




                                                - 16 -